Citation Nr: 1139994	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-06 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected herpes simplex.  

2.  Entitlement to service connection for a claimed left shoulder disorder.  

3.  Entitlement to service connection for a claimed bilateral wrist disorder.  

4.  Entitlement to service connection for the claimed residuals of the removal of a right hand ganglion cyst.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to April 2005.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO.  

The Board remanded the claim for additional development of the record in May 2010.  

The appeal once again is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.    



REMAND

Although the Board regrets the delay, additional action is required by the RO prior to appellate review.  

In the May 2010 remand, the Board requested that the Veteran be afforded multiple VA examinations to determine the nature and likely etiology of his claimed left shoulder, wrist and right hand disorders and to ascertain the level of severity of his service-connected herpes simplex. 

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Unfortunately, the Board finds that the RO failed to substantially comply with the directives of the Board's remand.  Additional development is needed prior to further consideration of the claim.  

A claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  In an original compensation claim, the consequences for failing to report of VA examination requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

The Veteran was initially scheduled for various VA hand, thumb and fingers, joints, and skin diseases examinations in September 2010 by the Fayetteville, North Carolina (NC) VA Medical Center (VAMC).  In April 2011 he was notified of examinations scheduled at the VA Outpatient Clinic in Winston-Salem, NC in May 2011.  

A Compensation & Pension (C&P) examination detail report, dated in April 2011, shows that the examinations were cancelled by the RO for "incorrect jurisdiction."  

A May 2011 VA Form 21-0820, Report of General Information, reflects that the Veteran was overseas at the time of the call.  No attempt was made to solicit his overseas address at that time.  

A second VA Form 21-0820, Report of General Information, dated later that month, revealed that a call was made to the C&P clerk at the Fayetteville, NC VAMC to inquire as to why the Veteran's examination was cancelled for incorrect jurisdiction, and the clerk indicated that the RO cancelled the examination as sometimes their cases are sent to other VAMC facilities to be performed, and that it was possible they were unable to contact the Veteran to inform him of his upcoming examination.  The caller noted that a call was placed to the Veteran on the same day, but his phone was out of service.  

Significantly, no further attempts were made to schedule the Veteran for any VA examinations, and the claims file indicates that no written notice was provided to the Veteran regarding his cancelled examinations.  

In an Appellant's Post Remand Brief, received in September 2011, the Veteran's representative requested that the case be remanded for the purpose of scheduling the examinations at an appropriate overseas facility, and that a letter should be sent to his last known address in an attempt to advise him of upcoming examinations or to ask him when would be an appropriate time to schedule the examination at the Winston-Salem, NC VAMC.  

The Board agrees with the Veteran's representative that the matter must again be remanded for appropriate development of the claim.  There is in-service treatment for the various claimed disorders, and post-service evidence indicating continuity of symptomatology.  

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current left shoulder, bilateral wrist, and/or right hand disabilities are related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Further, the service-connected herpes simplex has not been evaluated in approximately seven years.  

As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected herpes simplex.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must also remand this claim.  

Therefore, as noted in its prior remand, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159, and VA examinations should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2011).  

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2011); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is advised that he has an obligation to assist VA in the development of his claims, and that failure to do so may result in an adverse decision.  
 
The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to determine the location of the Veteran and his current address so that he can be contacted in connection with the scheduling of upcoming examinations in an appropriate venue.  

2.  The RO should then undertake appropriate steps to obtain any pertinent evidence identified, but not provided by the Veteran, as well as copies of all records of treatment, identified by the Veteran, from other medical providers not already of record.  If the RO is unable to obtain any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request that they submit the outstanding evidence.  All records obtained should be added to the claims folder.  

If requests for any private or non-VA government records are not successful, the RO should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

3.  Next, the RO should take all indicated action in order schedule the Veteran for a VA examination in appropriate venue to determine the current severity of the service-connected herpes simplex.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  

4.  The RO also should schedule the Veteran for a VA examination in an appropriate venue to ascertain the nature and likely etiology of the claimed left shoulder disorder.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left shoulder disability is due to an injury or other event of the Veteran's period of active service.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

5.  The RO also should schedule the Veteran for a VA examination in appropriate venue to ascertain the nature and likely etiology of the claimed bilateral wrist disorder.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current wrist disability is due to an injury or other event of the Veteran's period of active service.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

6.  The RO also should schedule the Veteran for a VA examination in an appropriate venue to ascertain the nature and likely etiology of the claimed residuals of the right hand ganglion cyst removal.  

The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disability due to the right hand ganglion cyst removal is due to an event of the Veteran's period of active service.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

7.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


